Citation Nr: 1738807	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-35 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to an evaluation greater than 20 percent for diabetes mellitus, type II, on an extraschedular bases only.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1969 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was before the Board in March 2014 and February 2016 when it was remanded for additional development.

In the Board's February 2016 decision, the issue of entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II, was referred to the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In its February 2016 remand directives, the Board, in part, instructed the AOJ to obtain an opinion as to the etiology of the Veteran's hypertension.  The remand directives stated that the examiner should address the treatise evidence submitted by the Veteran's representative in a February 9, 2016 brief.  The Veteran underwent a VA examination in July 2016.  While the examiner provided an opinion as to the etiology of the Veteran's hypertension, he failed to address the treatise evidence submitted by the Veteran's representative.

In its February 2016 decision, the Board also bifurcated the Veteran's increased rating claim for service-connected diabetes mellitus.  In the decision, the Board denied an increased rating on a schedular basis.  The Board then instructed the AOJ to determine if referral for an extraschedular evaluation was warranted, taking into consideration the "collective impact" of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In its December 2016 Supplemental Statement of the Case, the AOJ indicated that referral to the Director of the VA Compensation Service for extraschedular consideration of the Veteran's diabetes mellitus was not warranted.  However, the AOJ failed to address the "collective impact" of the Veteran's other service-connected disabilities - tinnitus, left lower extremity diabetic sensory polyneuropathy, right lower extremity diabetic sensory polyneuropathy and bilateral hearing loss - as required in the Board's February 2016 remand directives.

Therefore, the Board finds there was not substantial compliance with its prior remand directives, and the claims must, again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  

As the service connection and increased rating issues being remanded are inextricably intertwined with the issue of entitlement to a TDIU, they must be adjudicated prior to further consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, as these issues must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from June 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records for the period from June 2016 to the present.

2.  Following completion of the above, obtain an opinion as to the etiology of the Veteran's hypertension from a qualified VA physician.  An examination should only be scheduled if the medical professional deems it necessary. 

The VA physician should review the Veteran's claims file and determine whether it is at least as likely as not (a 50 percent probability or greater): 

(a) that the Veteran's hypertension is related to his military service; or

(b) that the Veteran's hypertension was caused by his service-connected diabetes mellitus, type II, or

(c) that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus, type II. 

The examiner must address the treatise evidence submitted by the Veteran's representative in a February 9, 2016 brief.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record

3.  Also, in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the AOJ should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.

If the AOJ determines that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary, such referral should be made.

4.  After undertaking any further development deemed warranted (to include obtaining any treatment records or medical opinions), readjudicate the Veteran's claims, to include entitlement to a TDIU.  If any benefit sought on appeal is denied, in whole or in part, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




